 Case 6:20-cv-06054-SOH Document 15              Filed 01/28/21 Page 1 of 1 PageID #: 44




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

 JOHNSE DESMON GILL                                                                PLAINTIFF


 v.                                 Civil No. 6:20-cv-6054


 NURSE MONROE, et al.                                                           DEFENDANT


                                           ORDER

       Before the Court is the Report and Recommendation filed November 12, 2020, by the

Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 12. Judge Ford recommends that the Court dismiss Plaintiff’s Complaint (ECF No. 1)

without prejudice pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2) for

failure to prosecute this case.

       No party has not filed objections to the Report and Recommendation, and the time to object

has passed. See 28 U.S.C. § 636(b)(1). Therefore, the Court adopts the Report and

Recommendation (ECF No. 12) in toto. Accordingly, Plaintiff’s Complaint (ECF No. 1) is hereby

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 28th day of January, 2021.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
